Order entered August 26, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00593-CV

                          BROOKE ARMBRISTER, Appellant

                                            V.

             AMERICAN HONDA FINANCIAL CORPORATION, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-19-00400

                                        ORDER
      Before the Court is appellant’s August 23, 2019 motion to extend time to file corrected

brief. We GRANT the motion and ORDER the brief be filed no later than September 5, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE